Case 3:17-cv-00079-H-LL Document 230 Filed 03/19/20 PageID.7371 Page 1 of 3




                  UNITED STATES COURT OF APPEALS
                         FOR THE NINTH CIRCUIT
            Form 1. Notice of Appeal from a Judgment or Order of a
                          United States District Court
Name of U.S. District Court:                              District of California

U.S. District Court case number:               :   17-cv-0079-H-LL

Date case was first filed in U.S. District Court: January 13,2017

Date ofjudgment or order you are appealing:                        February 19, 2020

Fee paid for appeal? @ppeatfees          are paid at the U.S.     District Court)

6 Yes C No             c, IFP     was granted by U.S. District Court

List all Appellants     6tst   each   partyfiling   the appeal. Do not use "et       al." or other abbreviations.)

Mark A. Willis




Is this a cross-appeal? C        Yes        o No
If Yes, what is the first appeal         case number?


Was there a previous appeal in this                case? C Yes O No
If Yes, what is the prior appeal case number?

Your mailing address:
 ullivan Hill Rez & Engel, APLC, c/o Michael A. Zarconi

  0 B Street, Suite 1700

City: San Diego                                State: CA                Zip Code: 92t0t

Prisoner Inmate or A Number (if applicable):

Signature                                                                 Date March 19,2020

    Cornltlete and./ile with tlte attuc:hecl representution statetnent in tlte U.S. District Court
                   Feedback or questions about this .form? Email us at.formsQDca9.ustourts.g<'tv

Form   1                                                                                           Rev. 12/01/2018
    Case 3:17-cv-00079-H-LL Document 230 Filed 03/19/20 PageID.7372 Page 2 of 3




                              UNITED STATES COURT OF APPEALS
                                   FOR THE NINTH CIRCUIT
                                 Form 6. Representation Statement
         Insu'uctions ,fbr this ,/brm: http://wtuw.ca9.uscourt,s.gov(brntsUbrm}6instructions.pd,f

Appellant(s) (List each party filing                the appeal, do not use "et al. " or other abbreviations.)
N     S of

     A. Willis



N            S   ofcounsel       if
        ivan     Hill   Rez   & Engel, APLC
    hannon D. Sweeney (SBN 204868); Michael                              A, Zarconi (SBN 288970)

Address: 600 B Street, Suite 7700, San Diego,                             California92l0l
Telephone number(s):                  19-233-4100

Email(s): sweeney@sullivanhill. com; zarconi@sullivanhill. com
Is counsel registered for Electronic Filing in the 9th                           Circuit? o Yes C No

Appeltee(s) (List only           the names of parties and counsel who               will   oppose you on appeal. List
s   eparately repres ented parties s eparately.)
N            s   of           arties:
                  Investments LLC



Name S of counsel fan
 anakos Law, APC
      D. Sadock (SBN 282131)


Address:           55 West Beech Street, Suite 500, San Diego, California 92t01

Telephone number(s): 619-800-0529
Email(s):          asadock@panakoslaw. com



To list additional parties and/or counsel, use next page.
                          Feedback or questions about thisform? Email us at,fot'ms(Qcet9.rrsc<turts,gov

Form     6                                                      I                                         New l2/01/2018
Case 3:17-cv-00079-H-LL Document 230 Filed 03/19/20 PageID.7373 Page 3 of 3




Continued list of parties and counsel: (auach additional pages                              as necessary)

Appellants
N          S    of                     S:




Nam        S    ofcounsel         if


Address:

Telephone number(s):
Email(s)
Is counsel registered for Electronic Filing in the 9th                            Circuit? C Yes C No
Appellees
N          S    of                  ES

               e Investments        LLC

Name       ofcounsel if an
           S

    chard E. Nawracaj (Pro Hoc Vice admitted in Southern District Court action)


Address: 155 N. Wacker Drive, Sutie 4250, Chicago,                                   Illinois 60606
Telephone number(s):

Email(s):        ri ch.   nawr   ac aj   @nawrac     aj   -   law. c om

N          S    of


N          s    of counsel        if


Address:

Telephone number(s):

Email(s):
                          Feedback or questions about thisform? Email us at.fot'ms@cu9.rrsc,out'ts.g<tv

Form   6                                                          2                                       New 12/01/2018
